          Case 1:19-cr-00663-ER Document 65 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                7/14/2020

 UNITED STATES OF AMERICA
                                                                       ORDER
                  -against-
                                                                   19 Cr. 663-2 (ER)
 CARLOS PARRALES,

                               Defendant.




Ramos, D.J.:

       Retained counsel in this case, Howard Greenberg, is hereby ordered substituted and the

representation of the defendant in the above captioned matter is assigned to CJA attorney

Zachary Margulis-Ohnuma, NUNC-PRO-TUNC July 7, 2020.

SO ORDERED.



Dated: New York, New York
       July 14, 2020


                                                                   Edgardo Ramos, U.S.D.J.
